DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2022 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (US 2004/0132900) in view of Inque et al. (US 2018/0105648).
Regarding claim 1, Sachdev teaches polyimide compositions for repair processes in microelectronic devices and semiconductor devices (Pg. 1, Paragraph [0002]; Pg. 3, Paragraph [0029]). The polyimide compositions provide for low viscosity, good wetting, are gel-free and maintain good shape and dimension (Pg. 2, Paragraph [0022]). The compositions include dianhydride and diamine precursors in which there is a stoichiometric excess in the diamine precursors in order to endcap with an additional dianhydride (Pg. 2, Paragraph [0023]). The precursors may include semi-flexible planar chained polyimides such as BPDA/pPDA/B3FB (TFMB) (Pg. 8, Paragraph [0085]; [0095]; [0097]). The end capping agent includes phthalic anhydride (Pg. 9, Paragraph [0099]). The diamine may be in a stoichiometric excess of 97 to 99.5 moles of dianhydride to 100 moles of diamine (0.005 to 0.03 moles end capping agent to 1 mole of diamine) (Pg. 8, Paragraph [0084]). 
Sachdev is silent with respect to the polyimide compositions being formed into films.
Inque teaches polyimide compositions which may be formed in to films or tubes for use in fields including semiconductor devices (Pg. 3, Paragraph [0055]; Pg. 5, Paragraph [0114]). The films formed from the polyimide compositions may be formed into films and then subsequently stretched in order to control the thermal expansion coefficient and to improve the isotropy (Pg. 3, Paragraph [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polyimide compositions of Sachdev, which are applied in the fields of semiconductor devices, such that they are formed into films and stretched in order to control the thermal expansion coefficient and improve the isotropy as taught by Inque which also teaches polyimide compositions for use in the field of semiconductors. 
Sachdev is silent with respect to the crystallinity of the polyimide films being at least 0.5. 
However, this property appears to be dependent on the materials for forming the polyimide films (See PGPUB, Instant Specification, Pg. 2, Paragraph [0030]). MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” 
As discussed above, Sachdev teaches the polyimide compositions which are formed into films such that the polyimide compositions are formed from BPDA/pPDA/B3FB with 0.03 to 0.005 moles of phthalic anhydride relative to 1 mole of diamine as required by the claim. 
Sachdev is silent with respect to the ratio of p-PDA to B3FB being from 90:10 to 95:5.
Inque teaches polyimide compositions which include p-PDA (Pg. 1, Paragraph [0001], Pg. 2, Paragraph [0033]). The content of the diamine in the polyimide composition is in a range from 75 mol% to 95 mol% which allows for controlling the coefficient of thermal expansion, the thermal decomposition temperature and for preventing the varnish solubility of the polyimide from decreasing (Pg. 2-3, Paragraph [0049]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polyimide compositions of Sachdev in which the diamine component comprising the p-PDA and B3FB includes 75 mol% to 95 mol% of p-PDA in order to control the coefficient of thermal expansion, the thermal decomposition temperature and for preventing the varnish solubility of the polyimide from decreasing, as taught by Inque. Furthermore, one of ordinary skill in the art would appreciate the resulting content of B3FB would be in the range from 5 mol% to 25 mol% which overlaps with that of the instant invention (Claim 4, PGPUB, Pg. 2, Paragraph [0038]). Ultimately, the combination of Sachdev in view of Inque teaches the polyimide compositions of the instant inventions including overlapping ranges for each of the components. Therefore, one of ordinary skill in the art would appreciate that the polyimide compositions would also have overlapping properties with that of applicant’s invention, including having a crystallinity of at least 0.5. 
Regarding claims 2-3, Sachdev teaches the polyimide films as discussed above with respect to claim 1. As discussed above, the combination of Sachdev in view of Inque teaches the polyimide compositions with overlapping materials and ranges for materials as applicant’s invention resulting in overlapping properties as well. One of ordinary skill in the art would appreciate that these overlapping properties would additionally include a thermal diffusivity of at least 0.07 mm^2/s and a thermal conductivity of at least 0.2 W/(m*K), as required by claims 2-3.
Regarding claims 4-5, Sachdev in view of Inque teaches the polyimide films as discussed above with respect to claim 1. As discussed above, Sachdev teaches the polyimide compositions which are formed into films such that the polyimide compositions are formed from BPDA/pPDA/B3FB. The diamine may be in a stoichiometric excess of 97 to 99.5 moles of dianhydride to 100 moles of diamine (0.005 to 0.03 moles end capping agent to 1 mole of diamine) (Pg. 8, Paragraph [0084]). The instant specification teaches an overlapping ranges for these anhydride components (Claims 5-6, Pg. 3, Paragraphs [0049]-[0050]). Additionally as discussed above, the combination of Sachdev in view of Inque teaches the composition of the diamine being 75 mol% to 95 mol% p-PDA and 5 mol% to 25 mol% B3FB.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (US 2004/0132900) in view of Inque et al. (US 2018/0105648) as applied to claim 1 above, and further in view of Simone et al. (US 2009/0226642).
Regarding claim 13, Sachdev teaches the polyimide films as discussed above with respect to claim 1. As discussed above, the polyimide films may be utilized in semiconductor devices.
Sachdev is silent with respect to the thickness of the polyimide films being from 10 to 30 microns. 
Simone teaches polyimide films which include BPDA and TFMB which may be used in electronic devices (Pg. 1, Paragraph [0004], Pg. 4, Paragraphs [0039]-[0040]). The thicknesses of these films may be less than 200 microns (Pg. 3, Paragraph [0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polyimide films of Sachdev with thicknesses of less than 200 microns as taught by Simone such that both inventions are directed towards polyimide films for use in semiconductor devices. 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 8/12/2022, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. 
On pages 6-8, applicant argues that Sachdev fails to teach the amendment regarding 0.022 to 0.025 moles of phthalic anhydride relative to p-PDA and TFMB such that the range taught by Sachdev is from 0 to 0.02 which is outside of the claimed range. 
The examiner concedes in that the range for the content of phthalic anhydride taught by Sachdev is outside of the range required by claim 1 as amended. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Sachdev (US 2004/0132900) which teaches the stoichiometric excess of the diamine component being 97 to 99.5 moles of dianhydride to 100 moles of diamine resulting in a range of 0.005 to 0.03 moles of phthalic anhydride to 1 mole of diamine. 
Applicant additionally argues that neither Sachdev nor Inque teaches the content of the phthalic anhydride to the content of diamine being a result-effective variable in controlling the crystallinity of a film produced by the composition and, therefore, one of ordinary skill in the art would have appreciated that this property of improved crystallinity in the polyimide film as being unexpected and the film as being nonobvious over the prior art. 
However, the examiner notes that the previous rejection, and the current rejection, do not rely on a result-effective variable in order to teach the limitation regarding the polyimide film having a crystallinity of at least 0.5. Instead, the rejection of this limitation relies on the significant overlap in compositions and that this overlap would result in overlapping properties as well such that MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” As noted above in the rejection of claim 1, the combination of Sachdev in view of Inque teaches each of the limitations of claim 1, including an overlapping range of 0.005 to 0.03 moles of phthalic anhydride per 1 mole of diamine, in addition to the other limitations regarding the polyimide composition. Therefore, one of ordinary skill in the art would reasonably expect that the compositions taught by Sachdev and Inque would have overlapping properties, including but not limited to the film formed from the polyimide composition having a crystallinity of at least 5. 
Lastly, the examiner notes that the current rejection is made FINAL in view of the amendments made to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783